The plaintiff in error, hereinafter referred to as the defendant, was by information charged with the crime of murder, was convicted of manslaughter in the first degree, and was sentenced to serve *Page 93 
a term of thirty years in the state penitentiary at McAlester. From the judgment and sentence, defendant has appealed.
The appeal was filed in this court on March 26, 1930. No brief has been filed on behalf of the defendant. Several errors have been assigned as grounds for reversal of this case. After a careful examination of the record, the errors do not possess sufficient merit to warrant a reversal. Finding no fundamental or prejudicial errors in the record, the judgment is affirmed.
EDWARDS and CHAPPELL, JJ., concur.